     Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21                Page 1 of 20 PageID 9


ROS.25850

                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IRASEMA SUTHERLAND,                               §
     Plaintiff,                                   §
                                                  §
V.                                                §      CIVIL ACTION NO. ________
                                                  §
ROSS DRESS FOR LESS, INC.,                        §
     Defendant.                                   §

                        DEFENDANT’S INDEX OF DOCUMENTS

        The following Exhibits are relied upon and incorporated by reference in Defendant Ross

Stores, Inc.’s Notice of Removal:

               1.     State Court Docket Sheet;

               2.     Plaintiff’s Original Petition filed April 2, 2021;

               3.     Citation on Ross Dress for Less, Inc., issued April 7, 2021 and returned
                      April 30, 2021; and

               4.     Defendant’s Original Answer, filed May 26, 2021.


                                             Respectfully submitted,

                                             FLETCHER, FARLEY
                                             SHIPMAN & SALINAS, LLP

                                              /s/ Fernando P. Arias
                                             FERNANDO P. ARIAS
                                             ATTORNEY IN CHARGE
                                             State Bar No. 24025946
                                             9201 N. Central Expressway, Suite 600
                                             Dallas, Texas 75231
                                             214-987-9600
                                             214-987-9866 fax
                                             fred.arias@fletcherfarley.com

                                             ATTORNEY FOR DEFENDANT



DEFENDANT’S INDEX OF DOCUMENTS                                                        PAGE 1 OF 2
  Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21             Page 2 of 20 PageID 10



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was electronically filed via the Court’s
CM/ECF system and a true and correct copy of same was delivered to all counsel of record in
accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this the 28th day of May, 2021.

                                           /s/ Fernando P. Arias
                                           FERNANDO P. ARIAS




DEFENDANT’S INDEX OF DOCUMENTS                                                     PAGE 2 OF 2
Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21   Page 3 of 20 PageID 11




                           EXHIBIT
                             “1”
   Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21             Page 4 of 20 PageID 12




0123ÿ56789 1 86
DC-21-04204I IRASEMA SUTHERLAND vs. ROSS DRESS FOR LESS, INC.

Case Numberÿ                           Courtÿ                    Judicial Officerÿ
                            ÿÿ       !"ÿ!#
File Dateÿ                             Case Typeÿ                Case Statusÿ
$$                             %&'%(&#)                  '%(*




+19,
PLAINTIFF                                                                     ÿ
                                                                              0
!-#.(&*"ÿ&!( 
                                                                Active Attorneys
                                                                 1234ÿ5667892:
ÿ                                                                ;5<=<>>?ÿ@5AB>ÿ1?ÿCCC
                                                                 &DEFDG



DEFENDANT
&'!!ÿ&(!!ÿH'&ÿ(!!"ÿ*I
54482JJ
!(&K(ÿ#.&'-L.ÿ#!ÿ%&(!(*#"ÿK(%&(!(*#ÿ'&ÿ&(LIÿL(*#ÿ
I#Iÿ'&%'&#'*ÿMMMÿN&)*ÿ!#&((#"ÿ!-#(ÿMÿ
!ÿ#OÿPQ
ÿ




RS36 2ÿ16TÿU3196V2
  04/02/2021 NEW CASE FILED (OCA) - CIVIL


  04/02/2021 ORIGINAL PETITION   0
  ORIGINAL PETITION


  04/02/2021 CORRESPONDENCE - LETTER TO FILE     0
   Case
  LETTER     3:21-cv-01238-S Document 1-3 Filed 05/28/21      Page 5 of 20 PageID 13

  04/02/2021 ISSUE CITATION        6
  ISSUE CITATION - ROSS DRESS FOR LESS, INC.


  04/07/2021 CITATION    6
  Served ÿ
  89 8 8
  Anticipated Serverÿ
  
                ÿ
  Anticipated Method
             ÿ
  Actual Server
  ÿÿ
  Returned ÿ
  88 8
  Comment
  ÿÿÿÿ
  05/03/2021 RETURN OF SERVICE         6
  EXECUTED CITATION - ROSS DRESS FOR LESS , INC.

    Comment
     ÿÿ!ÿÿÿÿÿ
  06/ 11 /2021 DISMISSAL FOR WANT OF PROSECUTION   6
  101 st Dismissal Letter - 2017

  101 st Dismissal Letter - 2017

  Judicial Officerÿ
  "#ÿ
  Hearing Time ÿ
  $%88ÿ#




012324135
SUTHERLAND, IRASEMA
     &'()*ÿ,-.)./-)*ÿ01121132.(                                                      4566766
     &'()*ÿ8)932.(1ÿ).:ÿ;<2:-(1                                                      4566766
 =>?>@6@A &<).1)/(-'.ÿ01121132.(                                                     4566766
 =>?>@6@A ;BCDE&ÿ;0BDÿFÿ&CG,EHCÿID;J B2/2-K(ÿLÿ@6?5AF@6@AFD;HM NO&PCBH0QDRÿEB0NCS0 I4566766J
  Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21   Page 6 of 20 PageID 14




012345678
 ORIGINAL PETITION

 LETTER

 ISSUE CITATION - ROSS DRESS FOR LESS, INC.

 101 st Dismissal Letter - 2017

 101 st Dismissal Letter - 2017

 EXECUTED CITATION - ROSS DRESS FOR LESS, INC.
Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21   Page 7 of 20 PageID 15




                           EXHIBIT
                             “2”
                                                                                                                FILED
                                                                                                    4/2/2021 10:40 AM
1 CIT ESERVE                                                                                            FELICIA PITRE
          Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21           Page 8 of 20 PageID    16       DISTRICT CLERK
                                                                                                 DALLAS CO., TEXAS
                                                                                             Paula Mountique DEPUTY

                                   CAUSE NO. DC-21-04204
        IRASEMA SUTHERLAND,                          IN THE DISTRICT COURT
                      Plaintiff,

        V.                                            10 1st JUDICIAL DISTRICT

        ROSS DRESS FOR LESS, INC.,
                      Defendant.                     DALLAS COUNTY, TEXAS


              PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

       TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW, IRASEMA SUTHERLAND, Plaintiff, and files Plaintiff's Original

       Petition, complaining of Defendant, ROSS DRESS FOR LESS, INC., and would show unto

       the Court as follows:

                               I. SELECTION OF DISCOVERY LEVEL

              1.   This suit is governed by discovery control plan I under Rule 190.2 of the Texas

       Rules of Civil Procedure.

                                              II. PARTIES

             2.      Plaintiff, IRAS EMA SUTHERLAND, is an individual who resides at 1301 W

       Avenue F, Garland TX 75040.

             3.      Defendant, ROSS DRESS FOR LESS, INC., is an out of state corporation

       that may be served through its President, Vice-President or Registered Agent, C T

       Corporation System, at 1999 Bryan Street Suite 900, Dallas, TX 75201. Citation is being

       requested for this Defendant and service will be completed by a private process server.




       PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE/264112                     Page 1
  Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21             Page 9 of 20 PageID 17


                               Ill. JURISDICTION & VENUE

       4.      The Court has continuing jurisdiction over Defendant, because Defendant

maintains minimum contacts with the State of Texas. The Court has jurisdiction over the

controversy, because the damages are within the statutory jurisdictional limits of the Court.

       5.      Venue is proper in Dallas County, Texas, because all or a substantial part of

the events or omissions giving rise to the claim occurred in Dallas County.

                                         IV. FACTS

       6.      On December 6, 2019 Plaintiff was injured on the premises located at 521

South Plano Road, Richardson, Dallas County, TX. Plaintiff, lrasema Sutherland, was

walking into the dressing room hallway when she slipped and fell on a fallen wet floor sign.

Defendant failed to maintain a safe environment for its customers by removing hazardous

items from a high traffic regularly supervised area. At the time of injury, the premises were

being used as a retail store by Defendant, ROSS DRESS FOR LESS.

       7.      Defendant was in control of the premises on which Plaintiff's injuries

occurred. At the time the injuries occurred, Defendant was the owner of the premises or

leasing the premises and had the exclusive right to control the property on which Plaintiff

was injured.

       8.      Plaintiff was an invitee at the time the injury occurred. Plaintiff entered on

Defendant's premises for the mutual benefit of herself and Defendant and at the implied

invitation of Defendant. Defendant extended an open invitation to the public to enter the

premises.

                                     V. NEGLIGENCE

       9.      Because Plaintiff was an invitee at the time of injury, Defendant, ROSS

DRESS FOR LESS, INC., owed a duty to exercise ordinary care to keep the premises in

reasonably safe condition, inspect the premises to discover latent defects, and to make

safe any defects or give an adequate warning of any dangers.

       10.     Defendant's conduct, and that of its agents, servants, and employees, acting

within the scope of their employment, constituted a breach of the duty of ordinary care

PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE/264112                       Page 2
  Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21              Page 10 of 20 PageID 18


owed to Plaintiff. Defendant knew or should have known that the condition on its premises

created an unreasonable risk of harm to invitees. Specifically, Defendant breached its duty

in one or more of the following ways:

              1.     Failing to inspect the premises on a regular basis;

              2.     Failing to remove items that created a hazardous environment;

              3.     Failing to place signs warning invitees;

              4.     Failing to instruct or train its agents, servants, and employees to

                     maintain a hazard free environment; and

              5.     Failing to supervise its agents, servants, and employees to ensure the

                     safety of invitees.

                                      VI. DAMAGES

       11.    As a proximate result of Defendant's negligence, Plaintiff suffered severe

physical injuries. Plaintiff's damages do not exceed seventy-five thousand dollars ($75,000)

As a result of her injuries, Plaintiff has suffered the following damages:

              a.     Physical pain and mental anguish in the past and future;

              b.     Medical expenses in the past and future; and

              c.     Physical impairment.

                                        VII. PRAYER
       12.    WHEREFORE,          PREMISES        CONSIDERED,         Plaintiff,   IRASEMA

SUTHERLAND, respectfully requests that Defendant, ROSS DRESS FOR LESS, INC., be

cited to appear and answer, and on final trial, that Plaintiff have judgment against

Defendant for:

              a.     Actual damages;

              b.     Prejudgment and post judgment interest as allowed by law;

              c.     Costs of suit;

              d.     $250,000 or less, excluding interest, statutory or punitive damages

                     and penalties, and attorney's fees and costs; and

              e.     Any further relief, either in law or equity, to which Plaintiff is justly

PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE/264112                       Page 3
 Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21        Page 11 of 20 PageID 19


                  entitled.


                               Respectfully submitted,

                               Ben Abbott & Associates, PLLC
                               1934 Pendleton Drive
                               Garland, Texas 75041
                               (972) 263-5555
                               (817) 263-5555
                               (972) 682-7586 Facsimile
                               eService@benabbott.com
                               Isl James Bauguss Ill
                               James Bauguss 111
                               State Bar No. 24045463


                               ATTORNEY FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE/264112            Page 4
Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21   Page 12 of 20 PageID 20




                           EXHIBIT
                             “3”
                                                                                                                                                FILED
                                                                                                                                     5/3/2021 4:24 PM
                                                                                                                                       FELICIA PITRE
           Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21                                            Page 13 of 20 PageID    21 DISTRICT CLERK
                                                                                                                                 DALLAS CO., TEXAS
                                                                                                                               Daniel Macias DEPUTY
                                                               CAUSE NO. DC.-21-04204


       IRASEMA SUTHERLAND,                                                          §                        IN THE DISTRICT COURT
                                                                                    §
                                                                                    §
                          Plaintiff{s),                                             §
       vs.                                                                          §                        101ST JUDICIAL DISTRICT
                                                                                    §
       ROSS DRESS FOR LESS, INC.,                                                   §
                                                                                    §
                         Defend a nt(s ).                                           §                        DALLAS COUNTY, TEXAS

                                                            RETURN OF SERVICE

    Came to my hand on Wednesday, April 28, 2021 at 11:13 AM,
    Executed at: 1999 BRYAN STREET SUITE 900, DALLAS, TX 75201
    within the county of DALLAS at 9:3,0 AM, on F'riday,. April 30, .2021,
    by deliv,ering to the within named:

                                                          ROSS DRESS FOR LESS, INC.

    By delivering to its Registered Agent, CT CORPORATION SYSTEM
    By delivering to its Authorized Agent, LINDSEY BARRIENTEZ
    a true copy of this

      CITATION and PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

    having first endorsed thereon the date of the delivery.

BE:FORE ME, the undersigned authority, on this day personally appeared Ernesto Martin Herrera who after being du ly
sworn on oath states:· "My name is Ernesto Martin Herrera. I am a person not l.e ss than e ighteen ( 18) years of age and I
am competent to make this oath. I am a resident of the State of Texas . I have personal knowledge of the facts and
statements contained herein and aver that each is true and correct. I am not a party to nor :related or affiliated with any
party to this suit. I have no interest in the outcome of the suit. I hav,e never been convicted of a felony or of a
misdemeanor involving moral turpitude, I am familiar with the Texas Rufes of Civil Procedure, and the Texas Ci.vil
Pract ice and Remedies Codes as they apply to service of process. I am certified by the Judicial Branch Certification
Commission to deliver citations and other notices from any District, County and Justice Courts in and for the State of
Texas in compliance with rule 103 and 501.2 of the TRCP."



    By:           ft;;/rt(f/L
       - ----~---'--------------                        -
       Ernesto Martin Herrera - PSC 4418 - Exp 11/30/21
          servcd@spec.i aldelivery.com


    Subsc_r ib~d and Sworn to by Ernesto Martin Herrera, Before Me, the undersigned authority, on
    this  ;3~   day of May, 2021.


                          h~
                              •••:;-:.-;,.,: CHARITY N COLEMAN ,
                            :~~.-;\ _N_otary Pub-lie
                          t-~-~,: •~ STATE OF TEXAS
                           "{;. ;,-;;+;_/            ID# 12523831-2
                                                                          r


                                                                                .
                                                                                        /1 I
                                                                                        l___Ylct:             1 _ a/) .
                                                                                        Notary Publi,;: in nd. for the State ofT,cxas
                                                                                            -      -     -          .           -'


                          -
                         !.... _¼,.,. ,~:~1•""   M Comm. fap. March 21 , 2025
      FORM NO. 353-3- CITATION                                                                                                     ESE_RVE
      THE STATE OF TEXAS
                                                                                                                                 CITATION

      To:     ROSS DRESS FOR LESS, INC.
              SERVED THROUGH ITS PRESIDENT VICE-PRESIDENT OR REG AGENT                                                          DC-21-04204
              CT CORPORATION 1999 BRYAN STREET SUITE 900
              DALLAS TX 75201
                                                                                                                           IRASEMA SUTHERLAND
      GREETINGS :                                                                                                                    Vs.
      You have been sued. You may employ an attorney. If you or your attorney do not file a written                       ROSS DRESS FOR LESS, INC.
      Answer with the clerk who issued this citation by IO o'clock a.m. of the Monday next following the
      expiration of twenty days afler you were served this citation and petition, a default judgment may be taken
      against you. In addition to filing a written answer with the clerk. you may be required to make initial                   ISSUED THIS
      disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days         7th day of April, 2021
      after you file your answer with the clerk. Find out more at TexasLawl-lelp.org. Your answer should be
      addressed to the clerk of the 101st District Court at 600 Commerce Street, Ste. 10 I, Dallas, Texas 75202.
                                                                                                                              FELICIA PITRE
      Said Plaintiff being IRASEMA SUTHERLAND                                                                               Clerk District Courts,
                                                                                                                            Dallas County, Texas
      Filed in said Court 2nd day of April, 2021 against

      ROSS DRESS FOR LESS, INC.                                                                                       By: CARLENIA BOULIGNY, DepufY

     For Suit, said suit being numbered DC-21-042041 the nature of which demand is as follows:                              Attorney for Plaintiff
                                                                                                                                                      Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21




     Suit on PROPERTY etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of which                              JAMES L BAUGUSS, Ill
     accompanies this citation. If this citation is not served, it sha11 be returned unexecuted.                      BEN ABBOTT AND ASSCOIATES
                                                                                                                           1934 PENDLETON DR
     WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                         GARLAND TX 75041
     Given under my hand and the Seal of said Court at office this 7th day of April, 2021.                                     972-263-5555
                                                                                                                          eService@benabbottcom
     A TIEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas
                                                                                                                           PALLAS COUNTY
                                                                                                                            SERVICE FEES
          FORWARD fHIS 11o/       ~        fi~                                Deputy                                          NOT PAID
             Pl1fR
    YOUR IN ~11 ANCE COMPANY     CARLENIA BOULJGNY
                                                                                                                                                      Page 14 of 20 PageID 22




---·~----~--~·-~------------~-----~--
        MANDE ESTA FORMA
         ASU ASEGIJRANZA
                                                          OFFICER'S RETURN
Case No. : DC-2 1-04204
Court No. IO l st District Court
Style: IRASEMA SUTHERLAND
 Vs.
ROSS DRESS FOR LESS, INC.


Came to hand on the _ _ _ _ _ _ _day of _ _ _ _ __ _ _, 20_ _ _ _, at _ _ _ _ o'clock _ _ _ _ .M. Executed at
_ _ _ _ _ _ _ _ _ _ _ _ _, within the County of _ _ __ __ _ _ _ _ _ at _ _ _ _ _ o'clock _ _ _ .M. on the
_ _ __ _ _ _day o f                                                           20_ _ __ __ _, by delivering to the within named




Each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery.
The distance actually traveled by me in serving such process was _ _ __ miles and my fees are as follows: To certify which witness my hand.
                    For serving Citation   $_ _ _ __
                    For mileage            $ _ _ _ __             of _ _ _ _ _ _ _ Coon~
                   For Notary              $_ _ _ _                by   - - -- - - - - Deputy
                                                                        I
                                                                                                                                                     Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21




                                             (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said _ _ _ _ _ _ _ _ __ _ beforelmethis _ _ _ dayof _ _ _ _ _ _ _ ___;20 _ ____.,
To certify which witness my hand and seal of office.


                                                                        Notary Public                                      County _ _ _ __




                                                                                                    RETURN I AFFIDAVIT
                                                                                                                                                     Page 15 of 20 PageID 23




                                                                                                    PROOF I ATTACHED
Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21   Page 16 of 20 PageID 24




                           EXHIBIT
                             “4”
                                                                                                             FILED
                                                                                                 5/26/2021 4:05 PM
                                                                                                    FELICIA PITRE
  Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21                Page 17 of 20 PageID     25 DISTRICT CLERK
                                                                                             DALLAS CO., TEXAS
                                                                                            Darling Tellez DEPUTY


ROS.25850


                                   CAUSE NO. DC-21-04204

IRASEMA SUTHERLAND,                               §           IN THE DISTRICT COURT
     Plaintiff,                                   §
                                                  §
V.                                                §           DALLAS COUNTY, TEXAS
                                                  §
ROSS DRESS FOR LESS, INC.,                        §
     Defendant.                                   §           101st JUDICIAL DISTRICT

                           DEFENDANT’S ORIGINAL ANSWER
                          TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant ROSS DRESS FOR LESS, INC. now comes and files its Original Answer to

Plaintiff’s Original Petition. In support of same, Defendant would respectfully show unto the

Court as follows:

                                            I.
                                      GENERAL DENIAL

        Defendant denies each and every, all and singular, the material allegations contained in

Plaintiff’s Original Petition and demands strict proof thereof.

                                                II.

        Pleading further, in the alternative, and by way of affirmative defense, Defendant would

show that the condition of which Plaintiff complains was open and obvious or was a condition of

which Plaintiff had actual or constructive knowledge. Because Plaintiff was aware or should have

been aware of the alleged dangerous condition, the condition did not pose an unreasonable risk

and Defendant owed no duty to Plaintiff to warn of the alleged condition or make such condition

safe.




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                         PAGE 1 OF 3
  Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21                   Page 18 of 20 PageID 26




                                                 III.

       Defendant more specifically denies that it, by and through its representatives and

employees, had any actual or constructive knowledge of an unreasonably dangerous condition in

the area where Plaintiff allegedly fell. Without any knowledge of an unreasonably dangerous

condition, Defendant would not know to warn others of such condition.

                                                 IV.

       Pleading further, in the event that Defendant is found to be liable to Plaintiff under any

theory of negligence or other cause of action under law, Defendant asserts the doctrine of

comparative causation as provided under Texas law, requiring that the harm caused by the

negligence of Plaintiff be compared by the trier of fact with the harm, if any, caused by the alleged

negligence of Defendant. For further answer, and in the alternative, Defendant alleges that

Plaintiff’s claims are barred or reduced due to the negligence of Plaintiff, which contributed to or

proximately caused the injuries and damages alleged by Plaintiff in Plaintiff’s Original Petition.

Defendant, therefore, would respectfully request that the trier of fact consider Plaintiff’s own

negligence in the determination of facts and apportionment of liability in this matter.

                                                 V.

       In the event that Defendant is found to be liable to Plaintiff and in the event that Plaintiff’s

injuries are found to have been caused by the incident made the basis of this lawsuit, Defendant

pleads that Plaintiff’s recovery of medical and health care expenses is limited to the amount

actually paid or incurred by or on behalf of Plaintiff. TEXAS CIVIL PRACTICE & REMEDIES CODE

§41.0105.




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                               PAGE 2 OF 3
  Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21                   Page 19 of 20 PageID 27



                                              VI.
                                         JURY DEMAND

        In accordance with Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant hereby

demands a trial by jury. Simultaneously with the filing of this demand, a jury fee is being paid on

behalf of Defendant.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff takes

nothing by this suit, that Defendant be awarded its costs, and for such other and further relief, both

general and special, at law or in equity, to which it may show itself to be justly entitled.


                                               Respectfully submitted,

                                               FLETCHER, FARLEY
                                               SHIPMAN & SALINAS, LLP

                                                /s/ Fernando P. Arias
                                               FERNANDO P. ARIAS
                                               State Bar No. 24025946
                                               9201 N. Central Expwy., Suite 600
                                               Dallas, Texas 75231
                                               214-987-9600
                                               214-987-9866 fax
                                               fred.arias@fletcherfarley.com
                                               ATTORNEY FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

       THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been
mailed, telecopied, hand delivered, or electronically transmitted to all attorneys of record in this
cause of action, in compliance with Rule 21a. of the TEXAS RULES OF CIVIL PROCEDURE, on the
26th day of May, 2021.
                                               /s/ Fernando P. Arias
                                               FERNANDO P. ARIAS




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                               PAGE 3 OF 3
       Case 3:21-cv-01238-S Document 1-3 Filed 05/28/21         Page 20 of 20 PageID 28
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Abby Golman on behalf of Fernando Arias
Bar No. 24025946
abby.golman@fletcherfarley.com
Envelope ID: 53849962
Status as of 5/27/2021 1:46 PM CST

Case Contacts

Name               BarNumber Email                            TimestampSubmitted      Status

JAMES BAUGUSS                eservice@benabbott.com           5/26/2021 4:05:39 PM    SENT

Fernando P.Arias             fred.arias@fletcherfarley.com    5/26/2021 4:05:39 PM    SENT

Abby Golman                  abby.golman@fletcherfarley.com   5/26/2021 4:05:39 PM    SENT

Seth J.Boettcher             seth.boettcher@fletcherfarley.com 5/26/2021 4:05:39 PM   SENT
